ICJ_061_WesternSahara_UNGA_NA_1975-05-22_ORD_01_NA_01_FR.txt. WESTERN SAHARA (ORDER 22 V 75) 9

President LACHS makes the following declaration:
[Traduction]

Il se peut que la Cour veuille commenter de façon plus approfondie la
question de la désignation de juges ad hoc en la présente affaire quand elle
se prononcera sur la demande d’avis consultatif. Il va de soi que les
membres de la Cour pourront également exprimer leurs vues sur la
question à ce moment-là, dans l’exercice du droit que leur confère Par-
ticle 57 du Statut. :

Judge Morozov appends a dissenting opinion to the Order of the
Court.

(Initialled) M.L.
(Initialled) S.A.
